Citation Nr: 1442144	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-16 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chest condition. 

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including the June 2014 hearing transcript and VA treatment records, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.

The Veteran's claim on appeal has previously been characterized as a claim of service connection for PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies PTSD without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  Treatment records indicate that the Veteran has been diagnosed with PTSD, depressive disorder, not otherwise specified (NOS), and anxiety disorder NOS.  Accordingly, the Veteran's claim is not limited solely to PTSD; rather, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, depressive disorder, and anxiety disorder.

The issue of service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, depressive disorder NOS, and anxiety disorder NOS, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran's current chest condition is causally or etiologically related to any disease, injury, or incident during service.

2.  The preponderance of the evidence weighs against a finding that the Veteran's current GERD is causally or etiologically related to any disease, injury, or incident during service.

3.  Bilateral hearing loss was not present until many years after service.  
	
4.  The preponderance of the evidence weighs against a finding that the Veteran's current bilateral hearing loss is related to military noise exposure in service.

5.  Resolving reasonable doubt in the Veteran's favor, tinnitus first manifested during active duty service and has persisted since that time.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a chest condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in a September 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection.  The letter informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The December 2009 rating decision reflects the initial adjudication of the claim after issuance of the letter.  Hence, the September 2009 letter meets the VCAA's timing of notice requirement.

Further, the Veteran was medically evaluated in conjunction with his claims of service connection for a chest condition, GERD, bilateral hearing loss, and tinnitus.  The Board notes that, in each examination, the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that each of the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA treatment records, reports of VA examinations, and the Veteran's statements.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying information required to substantiate the Veteran's claims.  The VLJ specifically sought to identify pertinent evidence not currently associated with the claims file, and the Veteran also volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. As such, the record fails to show harmful error under Bryant as the development (medical examination and nexus opinion) necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) .

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


a.  Chest condition and GERD

The Veteran is seeking service connection for a chest condition and for GERD, on the basis that each condition is related to his period of active service.  Specifically, he asserts that both conditions are due to or were caused by the motor vehicle accident that occurred in November 1968, while the Veteran was serving in Vietnam.  He has stated that upon impact, the steering wheel of his vehicle was forced into his abdomen resulting in trauma to his chest and abdomen.  

The Veteran's service treatment records corroborate his reports of the accident.  Treatment records dated from the date of the accident in November 1968 to April 1970 show that the Veteran continually sought treatment for abdominal pain, weight loss, trouble with digestion, and other gastrointestinal problems.  Treatment records make clear that the physicians found it difficult to determine an exact cause or diagnosis for the Veteran's pain and symptoms.  One treatment note indicates that the Veteran's symptoms were the result of alcohol gastritis, due to his alcohol use.  On separation, there was no notation of any abdominal or gastrointestinal problems, and the Veteran denied a history of any such problems.  There is no evidence of treatment of a chest condition in service.

The Veteran was first provided a VA examination to determine the etiology of his GERD and related problems in November 2010.  The examiner opined that the Veteran's current GERD is not at least as likely related to service and specifically that the GERD is not related to the motor vehicle accident that occurred therein.  The same examiner also stated that the Veteran's GERD is not related to service because there was evidence in the service treatment records that showed the Veteran had "alcohol related gastritis" unrelated to the trauma of the abdominal.  In an addendum, it appears that after a review of diagnostic tests which showed a small amount of GERD present as well as a small hiatal hernia, the examiner opined that it was at least as likely as not that blunt abdominal trauma caused the hiatal hernia and reflux disease.  No rationale was provided.  

In March 2011, the Veteran was provided a second examination to determine the etiology of his GERD.  The examiner noted the Veteran's history of abdominal pain complaints and noted that the Veteran's service treatment records and diagnostic testing during service showed no evidence of gastrointestinal problems or pathology.  The examiner opined that the Veteran's "mild" gastroesophageal reflux is not likely related to the alleged trauma.  In his opinion, the examiner stated that all of the Veteran's in-service diagnostic testing was negative for gastrointestinal pathology, all laboratory tests, including the Veteran's upper GI, barium enema, gall bladder series, and IVP were normal, and the Veteran's gastric symptoms were assessed as alcoholic gastritis due to heavy alcohol use in service.  He also pointed out that there was no chronicity of gastrointestinal symptoms and the Veteran's 1970 separation examination was negative for any gastrointestinal condition.  

With regard to service connection for GERD on a direct basis, the Board acknowledges that the Veteran was treated for alcohol-related gastritis during his period of service.  However, a claim for service connection for substance abuse cannot succeed because Congress has specifically provided that no compensation shall be paid if the disability is the result of abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2002).  Since the Veteran's in-service treatment for an abdominal issue was deemed to be gastritis as the result of alcohol abuse in service, service connection cannot be warranted for a gastrointestinal disability on this basis.

The Veteran was also provided a VA examination with regard to his chest condition claim in November 2010.  At examination, the Veteran described that he has localized chest wall pain constantly.  The Veteran indicated that he experiences pain and weakness, and that the pain is exacerbated by physical activity.  The examiner diagnosed the Veteran with costochondritis and provided a positive nexus opinion.  Specifically, the examiner stated that the Veteran's chest wall tenderness and pathology is at least as likely as not related to service given his "history of blunt trauma to the chest and abdomen."  He did not provide a rationale.  

Then, in March 2011, the Veteran was provided another VA examination in order to clarify whether the Veteran's chest condition is related to the Veteran's period of service.  The examiner reviewed the claims file, to include the November 2010 examination, and provided a full examination of the Veteran.  The examiner opined that the subjective pain in the Veteran's ribcage is not likely related to the injury sustained in service.  In support of her opinion, the examiner stated that there is no objective evidence of any chest deformity or rib condition now and there was none noted at separation.  

The Board notes that there are opinions of record from November 2010 that link the Veteran's chest condition and GERD to service.  However, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds the medical opinions proffered by the March 2011 examiner to be highly probative as to the question of the etiology of the Veteran's claimed chest condition and GERD.  The medical opinions proffered by the examiner who conducted the March 2011 examination relied on a complete review of the Veteran's record.  The March 2011 examiner reviewed the Veteran's history, to include the abdominal trauma the Veteran sustained while on active duty; and they reviewed the claims file, including the opinions provided in November 2010 that linked the Veteran's chest condition and GERD to service.  The examiner opined that the Veteran's chest condition and GERD are not likely related to the trauma sustained in service.  Finally, the examiner offered a thorough rationale of the opinions given.  Thus, given the thoroughness of the examinations and opinions provided by this examiner, the opinions are provided much probative weight.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

By contrast, the November 2010 opinions, which linked the Veteran's chest condition and GERD to service, are afforded less probative weight.  The examiner stated that the Veteran's chest condition and GERD were at least as likely due to the in-service motor vehicle accident.  However, he did not provide any rationale to support his suppositions; as such, the Board finds that the opinions proffered by the November 2010 examiner are afforded little to no probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In assessing greater probative value to the March 2011 opinions the Board finds it very significant that despite the Veteran's numerous contacts with service doctors, extensive testing revealed no underlying gastrointestinal disorder other than alcoholic gastritis and acute pancreatitis.  Thus, the Board finds persuasive the examiner's finding that the current hiatal hernia and gastroesophageal reflux do not represent continuing disease processes of symptoms manifesting in service.  Also, while the November 2010 examiner noted that the physical examination revealed chest wall tenderness, the tenderness was not replicated on examination in March 2011, and the more extensive testing consisting of chest x-rays revealed no underlying deformity or rib condition that could be causing the claimed chest pain.  The March 2011 findings are consistent with the findings noted in the service treatment records which do not show a chest wall injury or chest wall complaints.  Thus, the Board finds persuasive the March 2011 examiner's opinion that the Veteran has no chest condition related to service.   

Finally, the Veteran believes there is a link between his chest condition and GERD and his period of service, to include the abdominal trauma he experienced therein.  However, whether the Veteran's chest condition or GERD is, in any way, related to his service requires medical expertise to determine.  It is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on complex medical matters requiring medical expertise, such as the etiology of gastrointestinal disabilities.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, chest pain, stomach pain, and gastrointestinal symptoms can have many causes and so requires medical testing to diagnose and medical expertise to determine the etiology of any diagnosed condition.  Thus, the lay assertions as to the etiology of his chest pain, stomach pain, and gastrointestinal symptoms are not competent medical evidence.

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's current chest condition is not related to his period of service, to include the trauma he sustained therein.  Similarly, the Veteran's in-service treatment for gastritis was due to alcohol abuse, and his currently diagnosed GERD has not been shown by competent and probative evidence to be etiologically related to his active service.  Accordingly, service connection for a chest and gastrointestinal disability is not warranted on any basis. 

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

b.  Hearing loss

The Veteran seeks service connection for hearing loss on the basis that he developed the condition as a result of his exposure to acoustic trauma in service.  

The Veteran's service treatment records are silent for any complaints of hearing loss or ear problems while on active duty.  At examinations in August 1966, October 1967, and August 1970, he denied hearing problems and hearing loss was not documented.  However, the Veteran's service personnel records corroborate his contentions that he was exposed to acoustic trauma.  He served in Vietnam for twelve months as a truck driver and has asserted that he was not provided hearing protection.  The Board finds that the noise exposure described by the Veteran is consistent with the duties and circumstances of his military occupational specialty.  Therefore, the Board finds that in-service noise exposure is established. 38 U.S.C.A. § 1154 (West 2002). 

Multiple audiograms are available in his service treatment records, including records from August 1966, October 1967, and August 1970.  Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards in the chart below for the Veteran's August 1966 and October 1967 examinations.  The ASA figures are the first figures to appear in the chart with the ISO-ANSI standards represented by the figures in parenthesis.  During the Veteran's examinations, the measure of pure tone threshold levels, in decibels, were as follows:

Aug. 1966


HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)
LEFT
10 (25)
10 (20)
 10 (20)
10 (20)
 10 (15)

Oct. 1967


HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
--
5 (10)
LEFT
0 (15)
5 (15)
 10 (20)
--
 10 (15)

Aug. 1970


HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
10
LEFT
20
15
15
--
15

Additionally, the Board notes that on his reports of medical history, dated August 1966, October 1967, and August 1970, the Veteran denied a history of ear, nose, or throat trouble.  No problems associated with the Veteran's hearing or ears were noted on any medical examinations or service treatment records in service.

The Veteran underwent an audiological examination to determine the nature and etiology of his hearing loss in November 2010.  The Veteran stated that he has difficulty hearing and understanding; he denied the use of hearing aids.  The Veteran indicated that he was exposed to noise as a truck driver and by firing weapons during service.  He additionally reported noise exposure from his post-service occupations, which included working in steel fabrication, garbage transport, and working as a truck driver.  He stated he did not use hearing protection during any of his post-service occupations, either.  

An audiological examination was performed, with puretone threshold values as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
65
75
LEFT
25
30
70
65
85

The Veteran had speech recognition 96 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed the Veteran with bilateral hearing loss, which he deemed to be "moderately severe" in both ears.  The examiner opined that the Veteran's hearing loss is at least as likely as not related to in-service noise exposure from ammunitions due to the reported date of onset and the noise inherent in those duties.  The examiner also stated that the Veteran's available service treatment records included only the August 1966 entrance examination. 

In a January 2011 VA examination report, the examiner noted that a review of the claims file showed hearing within normal limits at enlistment in 1966, after Vietnam in 1967, and at separation in 1970.  The examiner maintained that for these reasons, the hearing loss was not a result of military service. The examiner acknowledged that the November 2010 QTC examiner provided a positive opinion but highlighted the fact that it was based on a normal entrance audiogram and verbal history but no access to the separation audiogram.  The examiner maintained that the separation audiogram was critical information and therefore the positive opinion was erroneous.  

In April 2011, the Veteran was provided another VA audiological examination by the January 2011 examiner.  At that time, the examiner again noted the Veteran's in-service noise exposure. He also noted the Veteran's post-service occupational noise exposure, and the Veteran reported infrequent recreational noise, with no hearing protection worn.  An audiological examination was performed, with puretone threshold values as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
65
70
LEFT
20
30
65
70
75

The Veteran had speech recognition 96 percent in the right ear and 94 percent in the left ear.  The examiner found that it is less likely than not that the Veteran's current hearing loss is related to service.  The examiner explained in his rationale that the Veteran's hearing was within normal limits at enlistment and separation, with no significant threshold shift during the time in service.  Finally, the examiner noted that the audiologist who provided the first examination, in November 2010, did not have access to the claims file and thus based her opinion on the verbal history from the Veteran.  The Board notes that the November 2010 examiner provided details about some of the Veteran's service treatment records, but her report indicates she accessed and reviewed only the August 1966 entrance examination.  

The Board notes that there are contradictory medical opinions regarding whether the Veteran's current bilateral hearing loss is related to service.  However, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  To be probative a medical opinion or examination must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stelf v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Board finds the April 2011 VA examiner's opinion to be highly probative to the questions at hand.  The medical opinion proffered by the examiner who conducted the April 2011 examination relied on a complete and thorough review of the Veteran's record, including: VA treatment records, audiogram examinations, lay statements, and service treatment records.  The report was the product of a thorough review of all of the pertinent evidence regarding whether the Veteran has hearing loss as a result of his acoustic trauma in service.  The VA examiner specifically reviewed the contrary evidence of record, namely the previous medical opinion from November 2010, which linked the Veteran's hearing loss to service, and discussed the opinion in context with all of the other evidence of record.  In sum, the examiner provided a thorough rationale regarding his opinion that the Veteran's current hearing loss is not etiologically related to service.  It is clear that the examiner took into consideration all relevant factors in giving his opinion.  

The Board finds that the November 2010 opinion, which indicates the Veteran's hearing loss is related to service, is afforded less probative weight.  In her opinion, the examiner states that the Veteran's hearing loss is at least as likely due to in-service noise exposure, but the opinion was rendered without knowledge of such relevant facts as the condition of the Veteran's hearing at separation as shown in the separation audiogram.  Thus, the opinion is afforded little or no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Finally, the Board notes that the Veteran believes there is a link between his hearing loss and his period of service, to include the acoustic trauma he experienced therein.  However, whether the Veteran's bilateral hearing loss is, in any way, related to his service requires medical expertise to determine because it involves a complex medical matter.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his hearing loss is related to service, to include the acoustic trauma he experienced, as a lay person, he is not shown to possess any specialized training in audiology.  The Veteran's opinion as to the etiology of his hearing loss is not competent evidence; as such question requires medical expertise to determine due to it is complexity because hearing loss can have different causes.  Id.  

Additionally, though sensorineural hearing loss is considered a chronic disease for VA purposes, the Board finds that the probative evidence shows that the Veteran did not have a chronic bilateral hearing loss disability in service.  Also, because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  For the reasons noted above, the Board finds that the etiology of chronic hearing loss is a medically complex question because it can have many causes.  Thus, medical expertise is needed to answer the question.  Here, the more probative medical opinion evidence shows that there is no relationship between the Veteran's hearing loss and in-service noise exposure.  In addition, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a bilateral hearing loss disability in service; and there is no evidence indicating his bilateral hearing loss manifested to a compensable degree within a year following discharge.  The weight of the competent and credible probative evidence does not show the Veteran's bilateral hearing loss is related to his period of service, to include his exposure to noise therein.  Accordingly, service connection is not warranted for bilateral hearing loss on any basis.  

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

c. Tinnitus 

The Veteran seeks service connection for tinnitus on a direct basis; he contends his tinnitus is a result of his noise exposure during service.  The Veteran has continuously reported that he was exposed to loud noise and acoustic trauma as a truck driver in service and while deployed in Vietnam.  

The Veteran's service treatment records are silent for any complaints of tinnitus while on active duty.  At examinations in August 1966, October 1967, and August 1970, he denied any problems with his ears.  

The Veteran was provided an audiological examination in conjunction with his claims in November 2010 and April 2011.  The November 2010 QTC examiner found that it is at least as likely as not that the Veteran's tinnitus is related to his military noise exposure.  In her rationale, the examiner explained that the Veteran's reported date of onset as well as his acoustic trauma supported the conclusion that the tinnitus is related to his period of service.  

The Veteran was provided another examination in April 2011, at which time he again reported that tinnitus had its onset in service.  He described the tinnitus as "intermittent" with a frequency of 2 or 3 times a day for 1 to 5 minute duration.  The VA examiner found that the Veteran's tinnitus is not related to service because "there is no mention of tinnitus in the military medical records."  
Additionally, as previously noted, the Veteran has continuously reported that the onset of his tinnitus occurred while he was serving on active duty.  

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on the onset and duration of ringing in the ears.  A lay person is competent to provide an opinion on the presence of recurrent ringing in the ears since service as the symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran testified that he experienced ringing in his ears in service and that he experienced such ringing ever since service, and finding that the veteran was competent to so testify because ringing in the ears was capable of lay observation).  The VA examiner did not indicate that the Veteran's description of his symptoms was inconsistent with the symptoms of tinnitus.  Thus, the Board finds credible the Veteran's assertions that tinnitus has been present since service.  Thus, taken together with the available information regarding the Veteran's service and duties as a truck driver in service, and the positive November 2010 QTC opinion, the Board resolves reasonable doubt in favor of the Veteran, and finds that service connection for tinnitus is warranted.  See 38 U.S.C. § 5107(b).  


ORDER

Service connection for a chest condition is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for GERD is denied. 

REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, depressive disorder, and anxiety disorder.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran claims that he is entitled to service connection for an acquired psychiatric disorder on the basis that he developed the condition as a result of his service.  The Veteran has attributed his symptoms variously to events in service, including a motor vehicle accident he was involved in, an explosion that occurred when mortars were dropped at a location where he was delivering fuel, and his military service, generally.  

The Board notes that the Veteran was provided with a VA examination regarding his claim for an acquired psychiatric disorder.  The examiner confirmed the Veteran's diagnosis of depressive disorder, reviewed the Veteran's history, and discussed the Veteran's claimed "stressor information."  The examiner noted that the Veteran was seen for depression in April 1970 and that in March and August of 1969, the Veteran and his wife were treated for gonorrhea infections, which the examiner noted may have led to the depression.  The examiner discussed the clinical history of depression and alcohol abuse by the Veteran, and noted that depression was also noted after the death of the Veteran's stepson in 2009.  The examiner opined that there is no evidence that the depressive disorder was caused by or is the result of the reported stressor or the motor vehicle accident that occurred in Vietnam.  However, the examiner did not determine whether the Veteran's current depressive disorder is related to the symptoms of depression that the Veteran reported in service.  Additionally, the Board notes that the Veteran has been treated for anxiety disorder throughout the course of his appeal by his treating mental health provider at VA.  The VA examiner did not address whether the Veteran's anxiety disorder is related to or caused by his active duty military service.  Accordingly, the Board finds that the November 2010 VA examination is inadequate to this extent.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Given the evidence outline above, an addendum opinion is required so that the VA examiner can clarify whether any of the Veteran's acquired psychiatric disorders arose during service or is otherwise related to any incident of service.  

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain any outstanding VA treatment records dated since December 2012.  All efforts to obtain these records must be documented in the claims file.

2.  After any records obtained have been associated with the claims file, the claims file, along with a copy of this remand, should be returned to the examiner who conducted the November 2010 VA psychological examination (or another examiner if unavailable) for an addendum opinion.   

(a)  While the examiner found that the Veteran's depressive disorder was not related to the reported stressor or the November 1968 MVA, please clarify whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current depressive disorder otherwise represents a continuing disease process of depression noted in service.  See, e.g., May 1970 service treatment record.  

(b) While not diagnosed at the November 2010 examination, VA treatment records are significant for diagnoses of anxiety disorder and generalized anxiety disorder.  In light of the foregoing, is it at least as likely as not (i.e., a 50 percent or greater probability) that any anxiety disorder is etiologically related to the Veteran's service, to include the reported stressor and the November 1968 MVA and any symptoms noted in service (see, e.g., the May 1970 service treatment record).   

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the claim of service connection for an acquired psychiatric disorder to include PTSD, depressive disorder NOS, and anxiety disorder NOS.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


